26 F.3d 1186
307 U.S.App.D.C. 122
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Mitchell EPPS, Sr., Appellant.
No. 92-3267.
United States Court of Appeals, District of Columbia Circuit.
June 17, 1994.

Before:  SILBERMAN, BUCKLEY and GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed substantially for the reasons stated by the district court in its oral findings of fact and conclusions of law on August 17, 1992.  Police testimony, which the district court found credible, established that appellant voluntarily consented to a search of his person.   See United States v. Rodney, 956 F.2d 295, 297-98 (D.C.Cir.1992).  The subsequent search of appellant's bag was conducted incident to appellant's lawful arrest.   See Chimel v. California, 395 U.S. 752, 763 (1969);   United States v. Tavolacci, 895 F.2d 1423, 1428 (D.C.Cir.1990).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.